Citation Nr: 1733248	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-00 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and I.C.




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1942 to October 1945.  He had an outstanding military career and was awarded a Distinguished Flying Cross and an Air Medal among his many awards and decorations.  He passed away in October 2009; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a rating decisions dated in January 2010 and September 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

In March 2013, the appellant testified at a videoconference hearing.  A transcript of that hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing is no longer employed at the Board; the appellant was advised of this fact in August 2016, offered an additional hearing, and given 30 days to respond before the Board would assume that she did not want another hearing.  As there has been no response from the appellant, the Board will proceed. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains VA treatment records and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in October 2009; the immediate causes of the Veteran's death were cardio pulmonary arrest and bladder cancer that had metastasised to the brain, with no contributory causes of death.  

2.  At the time of his death, the Veteran was service connected for PTSD, hearing loss and tinnitus.  

3.  The preponderance of the probative evidence establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110 , 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For dependency and indemnity compensation (DIC) benefits, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

Through a March 2011 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  The letter also included a statement of the conditions for which a Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition or based on a condition not yet service-connected.  See Hupp, 21 Vet. App. at 352.  

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  An opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  DeLaRosa, 515 F.3d. at 1322.  Under that test, VA is obliged to obtain an opinion when the record contains competent evidence that the veteran had a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, in this case, the Veteran's death, is insufficient to require the Secretary to provide an examination or obtain an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, however, an opinion was obtained in October 2016.  The Board finds this opinion adequate as it was based upon a review of the relevant evidence and provides a supporting rationale for the conclusion provided.  Moreover, neither the appellant nor her representative has objected to the adequacy this opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The appellant testified at a Board hearing in March 2013.  A hearing officer or VLJ has two duties under § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant. Bryant, 23 Vet. App. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant, 23 Vet. App. at 496-97.  At the hearing, the appellant had an opportunity to provide testimony in support of the claim.  Afterwards, the claim was remanded to fix a deficiency in the information available by obtaining a medical opinion and by attempting to obtain relevant treatment records.  There is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Bryant, 23 Vet. App. at 496-97

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Merits 

The Appellant seeks service connection for the cause of the Veteran's death.  In her March 2010 Notice of Disagreement (NOD), the Appellant disagreed with the September 2011 rating decision which denied service connection for the Veteran's cause of death.  For the following reasons, the Board finds that service connection for the Veteran's cause of death is not established.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection was not in effect for any cardio pulmonary disorder or bladder cancer; the Veteran was only service connected for PTSD, hearing loss and tinnitus.  The appellant has not made any assertions that the Veteran's death was related in any way to his hearing loss or tinnitus.  Rather, the appellant asserts the Veteran's PTSD caused him to not see a doctor and that if he had gone, the cancer would have been found early enough to get treated.  The appellant's representative asserted in a September 2010 submission that stress is common precursor for a heart condition and the immediate cause of his death was cardiopulmonary arrest.  

Post service VA treatment records show diagnoses and treatment for cancer and psychiatric hospitalizations.  Diagnoses of bladder carcinoma and metastatic brain carcinoma were provided in 2009.  There were no treatments for, or diagnoses of, a heart disorder.

In March 2013 the appellant testified at a Board video conference hearing regarding the Veteran's cause of death.  At that hearing the appellant stated that the Veteran was rated at 100 percent for his PTSD, and that his treating VA physician, Dr. P., told her that the Veteran's cancer was caused by his PTSD.  See March 2013 Board Hearing Transcript p. 6.  The appellant noted that the Veteran had cancer treatment at Maine Medical and at the Togus VAMC.  She further reported that the Veteran's death certificate was wrong, and that he did not die of cardio pulmonary arrest, but that PTSD is what caused his death.  She stated that Dr. P. confirmed this.  

A May 2014 VA opinion was obtained.  The examiner provided a negative nexus opinion.  As the clinician, however, was a podiatrist, the Board found this opinion not probative and remanded for another opinion.
 
In October 2016 a new VA opinion was obtained from a licensed VA psychologist.  The psychologist reviewed the Veteran's claim file and opined that it was less likely than not that the Veteran's PTSD contributed to his death in any substantial or material manner, that it combined to cause death, or that it aided or lent assistance in the production of death.  The examiner found that it cannot be opined that a causal connection exists.  The examiner noted that there are often consistent medical records citing that the cause or etiology of the disorder leading to death was caused by mental illness.  There was no such consistent evidence in this case.  Next, the examiner noted that in the absence of causal medical statements, there may be evidence that the mental illness so grossly and permanently aggravated the medical conditions causing death beyond the natural scope that one could opine to a substantial/material contribution by mental illness to death.  In such cases, the record would reflect the Veteran was unable to meaningfully understand, participate in or benefit from medical care, specifically any medical care due to the effects of his mental illness.  The examiner noted that the record did not reflect this; rather it showed a great deal of medical care and records.  Furthermore, the examiner noted that if such symptoms of bladder and/or brain cancer were present at the Veteran's treatment for his mental health illness, an urgent referral would have been made by his medical provider, and no such referral was made.  The examiner opined that in cases where mental health is found to have some causal relationship with a death, there is a consistent pattern of mental health records relating to treatment and any impact it is having on any other medical conditions.  The examiner noted that such are not present in this case.  Furthermore, the examiner noted that there is no evidence in the records that the Veteran refused, feared or was prohibited from receiving care due to his PTSD.  The examiner noted that he was a licensed psychologist employed full time through the VA.  

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Board acknowledges that at the time of the Veteran's death he was assigned a total evaluation of 100 percent for service connected PTSD.  However, the competent evidence of record shows that the Veteran's PTSD was not a contributory cause of death.  At the time of his death, the Veteran was 85 years old, with a complex medical history that included PTSD and bladder and brain cancer.  In particular, the Board finds that the October 2016 VA examiner opined that the Veteran's service connected PTSD did not cause delay in his treatment for cancer.  The Board finds such opinion is highly probative evidence.  The VA psychologist's opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The provider was familiar with the Veteran's medical condition, and considered the Veteran's medical picture as a whole and provided support for the conclusion reached.  No conflicting medical opinion regarding the Veteran's cause of death is of record.

The appellant clearly believes that service connection is warranted as due to the Veteran's service-connected PTSD.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's psychiatric complaints.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements and testimony have been reviewed and considered and are competent in this regard.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary, and any contributing causes, of her husband's death. Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a nexus between the Veteran's PTSD and his cause of death.  The most probative evidence of record does not show that the Veteran's PTSD caused or contributed substantially or materially to cause death.  Service connection for cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


